Case 2:19-cv-00334-MWF-SK Document 14 Filed 01/22/19 Page 1 of 3 Page ID #:256



   1   DAVID M. GLASPY, Esq. SBN 95332
       DGlaspy@mgmlaw.com
   2   MANNING GROSS + MASSENBURG LLP
       One Walnut Creek Center
   3   100 Pringle Avenue, Suite 750
       Walnut Creek, CA 94596
   4   Telephone: (925) 947-1300
       Facsimile: (925) 947-1594
   5
       Attorneys for ROHR, INC., erroneously served herein as
   6   Rohr Inc. dba Goodrich Aerospace
   7

   8                              UNITED STATES DISTRICT COURT

   9                             CENTRAL DISTRICT OF CALIFORNIA
  10    HAROLD MEZA and BARBARA MEZA,                       Case No. 2:19-cv-00334-MWF (SKx)
  11                   Plaintiffs,                          Transferred from Los Angeles Superior
                                                            Court 18STCV07768
  12    vs.
                                                            Assigned to Hon. Michael W. Fitzgerald
  13    3M COMPANY, et al.
  14                                                        DEFENDANT ROHR INC’S CORPORATE
                       Defendants.                          DISCLOSURE STATEMENT AND
  15                                                        NOTICE OF INTERESTED PARTIES
  16
                                                             Initially filed:          December 10, 2018
  17                                                         Removed to CDCA:          January 16, 2019
                                                             Trial date:               None
  18

  19
  20   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

  21          Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1-1, defendant ROHR,

  22   INC. certifies that it is a nongovernmental corporation organized and existing under the laws of
  23   the State of Delaware, with its principal place of business in Chula Vista, California. ROHR,
  24
       INC. submits the following statement of its corporate interests and affiliations as required by
  25
       Federal Rule of Civil Procedure 7.1, for the use of the judges of this Court:
  26
              1.      ROHR, INC. is a publicly-held corporation or other publicly-held entity.
  27

  28
                                                        1
       2:19-cv-00334-MWF (SKx)
         DEFENDANT ROHR, INC.’S CORPORATE DISCLOSURE STATEMENT AND NOTICE OF INTERESTED PARTIES
Case 2:19-cv-00334-MWF-SK Document 14 Filed 01/22/19 Page 2 of 3 Page ID #:257



   1          2.     ROHR, INC. is a wholly owned subsidiary of GOODRICH CORPORATION
   2   which is a wholly owned subsidiary of UNITED TECHNOLOGIES CORPORATION.
   3

   4
        Dated: January 22, 2019                          MANNING GROSS + MASSENBURG LLP
   5

   6
                                               By:                /s/ David M. Glaspy
   7
                                                         David M. Glaspy, Esq. SBN 95332
   8                                                     Attorneys for
   9                                                     ROHR, INC. erroneously served herein
                                                         as Rohr Inc. dba Goodrich Aerospace
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                     2
       2:19-cv-00334-MWF (SKx)
         DEFENDANT ROHR, INC.’S CORPORATE DISCLOSURE STATEMENT AND NOTICE OF INTERESTED PARTIES
Case 2:19-cv-00334-MWF-SK Document 14 Filed 01/22/19 Page 3 of 3 Page ID #:258



   1                                 CERTIFICATE OF SERVICE
   2
                      STATE OF CALIFORNIA, COUNTY OF CONTRA COSTA
   3
              I am a citizen of the United States and am an employee in the County aforesaid; I
   4

   5   am over the age of eighteen years and not a party to the within action; my business address

   6   is 100 Pringle Avenue, Suite 750, Walnut Creek, California 94596; on the date shown
   7
       below, I served the within:
   8
       DEFENDANT ROHR INC’S CORPORATE DISCLOSURE STATEMENT AND NOTICE OF
   9                           INTERESTED PARTIES

  10   by electronic service via ECF/CM for e-mailing to all parties in this action per the

  11   electronic service list.

  12
              I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
  13
              Executed at Walnut Creek, California, on January 22, 2019.
  14

  15

  16                                                          /s/ M. C. Clark
                                                        M. C. Clark
  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                    3
       2:19-cv-00334-MWF (SKx)
         DEFENDANT ROHR, INC.’S CORPORATE DISCLOSURE STATEMENT AND NOTICE OF INTERESTED PARTIES
